                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC # 758572,                 )
                                                  )
       Petitioner,                                )
                                                  )      CIVIL ACTION NO.
       v.                                         )      2:19-CV-804-WHA
                                                  )            [WO]
GEORGIA DISTRICT COURT and                        )
11th CIRCUIT COURT OF APPEAL,                     )
                                                  )
       Respondents.                               )

                                          ORDER

       The Magistrate Judge has entered a Recommendation that Petitioner Daniel Eric

Cobble’s 28 U.S.C. § 2254 petition be dismissed because this court is without jurisdiction

to consider Cobble’s challenge to his conviction entered by a Georgia state court and the

interest of justice does not warrant a § 1631 transfer to a federal district court in Georgia.

(Doc. # 5.) Cobble has filed Objections. (Doc. # 6.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that

       (1) Cobble’s Objections (Doc. # 6) are OVERRULED;

       (2) The Recommendation (Doc. # 5) is ADOPTED; and

       (3) Cobble’s 28 U.S.C. § 2254 petition is DISMISSED.

       Final judgment will be entered separately.

       DONE this 8th day of November, 2019.

                               /s/ W. Harold Albritton III
                            W. HAROLD ALBRITTON III
                            SENIOR UNITED STATES DISTRICT JUDGE
